       Case 4:21-cv-00138 Document 1 Filed on 01/15/21 in TXSD Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 UNITED STATES OF AMERICA,              )
                                        )                   Case No. 4:21-cv-00138
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 GEARY BROADNAX,                        )
                                        )
          Defendant.                    )
 _______________________________________)

                                              COMPLAINT

        The United States of America, pursuant to 26 U.S.C. § 7401, at the direction of a delegate

of the Attorney General of the United States, and with the authorization and sanction of a

delegate of the Secretary of the Treasury, brings this civil action to reduce to judgment unpaid

federal tax liabilities owed by Geary Broadnax. For its complaint, the United States alleges as

follows:

                                   JURISDICTION, VENUE, AND PARTIES

        1.          Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.

        2.          Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the taxpayer

resides in this district, the real property at issue is located in this district, and the liabilities arose

in this district.

        3.          Plaintiff is the United States of America.

        4.          Defendant Geary Broadnax, resides in Harris County, Texas, within the

jurisdiction of this Court. He is neither a minor nor incompetent.
        Case 4:21-cv-00138 Document 1 Filed on 01/15/21 in TXSD Page 2 of 4




                                       COUNT 1
                Judgment against Geary Broadnax for Income Tax Liabilities

        5.     On April 20, 2007, a delegate of the secretary of the Treasury made a “quick

assessment” against Broadnax for tax in the amount of $1,432,626, interest of $667,960.59, and

an accuracy-penalty of $573,050.4 under section 6662 of the Internal Revenue Code. That tax

assessment was later abated. Furthermore, following a stipulation made by Broadnax in the

United States Tax Court, a delegate of the Secretary of the Treasury made assessments against

Geary Broadnax for federal income taxes, restricted interest, and penalties for the year 2000 tax

period and in the following amounts (collectively, “the income tax liabilities”), which have

balances due with accruals and costs as of September 24, 2020, as follows:

         Tax Period Assessment   Assessment Type                      Amount       Balance Due
           Ending      Date                                          Assessed       09/24/2020
         12/31/2000 02/03/2009 Tax                                 $1,432,626.00   $3,697,996.76
                    02/03/2009 Restricted Interest                   $325,121.65
                    10/04/2010 Failure to Pay Penalty                $351,133.89

        6.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities described above to Geary Broadnax. After the application of

statutory interest, penalties, fees, other additions, abatements, payments, and credits, the income

tax liabilities described above had a $3,697,996.76 unpaid balance due of as of September 24,

2020.

        7.     Despite notice and demand for payment, Geary Broadnax has failed, neglected, or

refused to fully pay the income tax liabilities described above.

        8.     This action has been commenced within the applicable statute of limitations, 26

U.S.C. § 6502, because Broadnax filed a Collection Due Process request on or about May 26,

2009 that extended the normal 10-year time for collection. On January 16, 2014, the Tax Court
      Case 4:21-cv-00138 Document 1 Filed on 01/15/21 in TXSD Page 3 of 4




entered a decision resolving that request and sustaining in full the IRS’s determination that

collection action was appropriate. Altogether, this suspended the time to bring this action by

more than 1,696 days. See 26 U.S.C. § 6330(e).

       9.        Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Geary Broadnax is liable to the United States for the income tax liabilities in the amount of

$3,697,996.76 as of September 24, 2020, plus prejudgment and post judgment interest thereon at

the rates set forth in 26 U.S.C. §§ 6601, 6621 and 28 U.S.C. § 1961(c), until paid

                                              PRAYER
       WHEREFORE, the United States of America prays for a judgment determining:

       A.        That Geary Broadnax is liable to the United States for the income tax liabilities

arising out of 2000 in the amount of $3,697,996.76 as of September 24, 2020, plus prejudgment

and post judgment interest thereon at the rates set forth in 26 U.S.C. §§ 6601, 6621 and 28

U.S.C. § 1961(c), until paid; and

       B.        That awards the United States such other and further relief as this Court deems

just and proper, including its costs incurred in this action and for any surcharge authorized by 28

U.S.C. § 3011.

                                                       Respectfully submitted,

                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General
                                                       Department of Justice, Tax Division

                                                       s/Michael W. May
                                                       MICHAEL W. MAY
                                                       TX Bar No. 24054882
                                                       Federal ID No. 3443282
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       717 N. Harwood, Suite 400
                                                       Dallas, Texas 75201
                                                       (214) 880-9730 (TEL.)
Case 4:21-cv-00138 Document 1 Filed on 01/15/21 in TXSD Page 4 of 4




                                    (214) 880-9741 (FAX)
                                    Michael.w.may@usdoj.gov
                           Case 4:21-cv-00138 Document 1-1 Filed on 01/15/21 in TXSD Page 1 of 2
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
UNITED STATES OF AMERICA                                                                                GEARY BROADNAX


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Harris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Michael W. May, U.S. Department of Justice, Tax Division
717 N. Harwood Street, Suite 400, Dallas, TX 75201
(214) 880-9730
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            26 U.S.C. Section 7402(a)
VI. CAUSE OF ACTION Brief description of cause:
                                            Seek judgment for unpaid federal tax liabilities.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              3,697,996.76                                                                           JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

01/15/2021                                                             /s/ Michael W. May
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                         Case 4:21-cv-00138 Document 1-1 Filed on 01/15/21 in TXSD Page 2 of 2
JS 44 Reverse (Rev. )


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
